DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 10 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2016/0234356 (published 11 August 2016) (“Thomas”); US Patent Application Publication 2018/0222659 (filed 05 February 2018) (“Plazarte”) and US Patent Application Publication 2015/0283335 (published 08 October 2015) (“Lin”).
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Thomas, Plazarte, Lin and Fillippo Cellini et al., Large Deformations and Fluorescence Response of Mechanochromic Polyurethane Sensors, 93 Mechanics of Materials 145 (Elsevier, 2015) (“Cellini”).
Claims 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Thomas, Plazarte and EP 2390659 (published 30 November 2011) (“Zaus”).
Claim 10 is drawn to “an apparatus.” The following table illustrates the correspondence between the claimed apparatus and the Thomas reference.
Claim 10
The Thomas Reference
“10. An apparatus, comprising:
The Thomas reference describes a privacy system designed to attenuate sound that reaches a microphone of a portable electronic device. Thomas at Abs., ¶¶ 338, 812, 815, FIGs.1, 287, 289, 395.
“an audio subsystem to process audio input; and
“a microphone assembly to receive audio input for processing by the audio subsystem,
“the microphone assembly including: a microphone sensor; and
Thomas’s system includes an electronic device, like a smartphone or laptop, that includes a microphone sensor and an audio subsystem. Id. at ¶¶ 338, 812, 815, FIGs.1, 287, 289, 390.
“a chamber coupled to the microphone sensor, the chamber to be selectively filled with air or having a vacuum therein…
Thomas’s system further includes a chamber coupled to the microphone sensor. Id. at ¶¶ 338, 340, 812, 815, FIGs.1, 287, 289. For example, Thomas locates a smartphone and its microphone in a sealed storage cavity 135. Id. Alterfnatively, Thomas affixes a privacy device to a portion of the device in order to create a sealed cavity over the device’s microphone. Id.
Thomas further describes selectively evacuating fluid from the sealed cavity 135. Id. at ¶¶ 395, 817, FIG.291.
“wherein: when the chamber is filled with air, sound waves are allowed to 
“when the chamber has a vacuum therein, sound waves are prevented from traveling through the chamber to the microphone sensor…
See id. When cavity 135 is evacuated of fluid air, the resulting vacuum provides a degree of sound attenuation, effectively disabling the microphone. Id.

“air pressure in the chamber causes the flexible membrane to be in a first position, and
“the vacuum in the chamber causes the flexible membrane to be in a second position different from the first position;
“wherein the flexible membrane has a natural shape that is flat, flat being the first position, and is deformed by vacuum to the second position which is concave.”
The Thomas reference does not describe a corresponding flexible membrane that moves between first and second positions based on the air pressure/vacuum in the chamber. Rather, Thomas describes the use of LEDs to indicate when the security system is active. Id. at ¶¶ 507, 524, 534, 541, 634, 638, 646, 657, 658.

Table 1
The table above shows that the Thomas reference anticipates most of the claimed limitations. The only substantive difference is that Thomas does not describe a flexible membrane that is moved between first and second positions based on the fluid pressure/vacuum in a chamber. Rather, Thomas describes the use of LEDs to indicate the status of a security system. Thomas at ¶¶ 507, 524, 534, 541, 634, 638, 646, 657, 658. Thomas teaches and suggests conditioning the indicators on the physical status of the privacy system, such as linking an LED indicator to a position of a security providing feature. Id. at ¶ 638. But Thomas does not expressly describe moving an indicator based on the fluid pressure/vacuum within a chamber. This is not a patentable difference.
Id. at ¶ 638. Moreover, the Plazarte reference teaches about a moveable indicator configured to indicate the vacuum state of a sealed chamber. Plazarte at ¶¶ 11, 52, FIGs.5, 7. Plazarte’s indicator 20 is a vacuum indicator for a food storage container 5. Id. Depending on the fluid pressure/vacuum state of container 5, a flexible member 175 of indicator 20 moves between convex and concave positions. Id. This allows a user to quickly identify whether container 5 is sealed and vacuumed. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to modify Thomas’s security system to include a vacuum indicator like Plazarte’s indicator, which moves between first and second positions based on the fluid pressure and vacuum state of a sealed chamber. In this way, a user would be able to readily discern whether Thomas’s system is actually sealed against a microphone and whether a vacuum exists to disable the microphone.
Further, Plazarte’s member 175 assumes its natural convex state in response to internal air pressure and assumes a concave state in response to an internal vacuum. Plazarte at ¶ 11, 49–51. Regarding claims 3 and 4, Plazarte also recognizes using any desired size or shape for indicator 20 and its flexible member 175. Plazarte at ¶ 53. This would have reasonably suggested forming a flexible membrane with a naturally occurring convex or flat shape that deforms into a concave or flat shape in the presence of a vacuum. Cf. Lin at ¶¶ 47, 54. For the foregoing reasons, the combination of the Thomas, the Plazarte and the Lin references makes obvious all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:

The Cellini reference teaches and suggests the use of a mechanochromic composite that exhibits reversible fluorescent emission based on a degree of surface stretching. Cellini at Abs., 145. Cellini also suggests using the composite as a strain/stress sensor. Id. at 158. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to implement the Thomas-Plazarte vacuum indicator with a mechanochromic composite that changes color in response to varying surface tension caused by movement from a first position to a second position. For the foregoing reasons, the combination of the Thomas, the Plazarte, the Lin and the Cellini references makes obvious all limitations of the claim.
Claim 12 depends on claim 10 and further requires the following:
“further comprising: a switch coupled to an indicator, wherein the switch is moved to a first condition by the flexible membrane moving to the first position and moved to a second condition by the flexible membrane moving to the second position.”
Claim 13 depends on claim 12 and further requires the following:
“wherein the indicator is a light-emitting diode (LED) that is coupled to a power source when the switch is in the first condition and decoupled from the power source when the switch is in the second condition.”
The Thomas reference describes the use of indicators, like LEDs, to indicate when its security device is active and providing security features, such as attenuating audio signals passing to a microphone. Thomas at ¶¶ Id. The Zaus reference provides one way to directly monitor pressure states in a cavity and to indicate that to a user. In particular, Zaus teaches and suggests affixing a flexible membrane 16 to a chamber 10. Zaus at ¶¶ 14, 15, FIG.2. Pressure changes in chamber 10 cause membrane 16 to move between first and second positions. Id. Membrane 16 then actuates a switch in order to switch power on/off for an LED. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Thomas’s security system to indicate a vacuum state using a flexible membrane coupled to a switch that selectively provides power to an LED indicator. For the foregoing reasons, the combination of the Thomas, the Plazarte, the Lin and the Zaus references makes obvious all limitations of the claims.
Summary
Claims 10–13 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Allowable Subject Matter
Claims 1–9 and 14–18 are allowable. Claim 20 is objected to as containing allowable subject matter while depending on a rejected base claim. Claim 20 would be allowable if rewritten in independent form containing all limitations of its base claim and any intervening claims.
Applicant’s Reply (13 December 2021) substantively amended the claims. The amendment to claims 1–9 and 16–18 require that the claimed microphone sensor is located inside a chamber and that the chamber itself is located inside an electronic device. Similar limitations are introduced by new claim 20. The amendment to claims 14 and 15 require evacuating and filling a chamber housing a microphone sensor. These limitations, considered in combination with the other limitations of the claims differentiates the claimed invention from the cited prior art. The Thomas reference teaches adding a security device to a mobile phone. The device includes a chamber that can be selectively filled with air and evacuated to create a vacuum covering the microphone port on an electronic device. Accordingly, Thomas does not disclose, teach or suggest locating the claimed chamber inside an electronic device and does not teach filling/evacuating a chamber housing a microphone sensor. For the foregoing reasons, claims 1–9, 14–18 and 20 are allowable or would be allowable if rewritten in independent form.
Response to Applicant’s Arguments
Applicant’s Reply at 9–10 includes comments pertaining to the rejection of claim 10. Those comments have been considered, but are moot in light of the new grounds of rejection included in this Office action.
Additional Citations
The following table lists additional citations that are relevant to the subject matter disclosed and claimed in this Application.
Citation
Relevance
US 2004/0039245
Implantable microphone with hermetically sealed chamber capable of being selectively filled with gas and evacuated of gas. Because it is implanted, it is not used to provide privacy.
US 2017/0164084
Sealed microphone contained within an electronic device. Includes a barometric equalization vent.

Table 2
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

3/1/2022